Citation Nr: 0401033	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  98-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a compensable initial rating for tinnitus, 
for the period prior to June 10, 1999.  

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus for the period subsequent to June 10, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a low back 
disability, and awarded him service connection, with a 
noncompensable initial rating, for tinnitus, effective from 
July 31, 1997.  He responded with an August 1998 Notice of 
Disagreement regarding these decisions, and was sent an 
August 1998 Statement of the Case by the RO.  He then filed a 
November 1998 VA Form 9, perfecting his appeal.  The veteran 
initially requested a personal hearing at the RO, but 
subsequently withdrew this request prior to any such hearing 
taking place.  In a June 2000 rating decision, the veteran 
was awarded a 10 percent rating for tinnitus, effective from 
June 10, 1999 

The veteran's appeal was initially presented to the Board in 
July 2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence has not been presented establishing 
that the veteran's low back disability was incurred in active 
military service.  

3.  Prior to June 10, 1999, the veteran had persistent 
tinnitus as a result of acoustic trauma.  

4. Since June 10, 1999, the veteran's tinnitus has been 
continuous.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  The criteria for a 10 percent evaluation and no more for 
tinnitus prior to June 10, 1999, have been met.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.87, 
Diagnostic Code 6260 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
since June 10, 1999, have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 1998 
Statement of the Case, the various Supplemental Statements of 
the Case, and the September 2001 and January 2002 RO letters 
to the veteran notifying him of the VCAA, he has been advised 
of the laws and regulations governing the claims on appeal 
and the evidence that he must supply and the evidence that 
the VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical centers in 
Tampa, FL, and Northport, NY, and these records were 
obtained.  Social Security Administration records were also 
submitted by the veteran.  Private medical records have been 
obtained from Mercy Hospital.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701; 117 Stat. 2651 (December 
16, 2003).  In the present case, the appellant was informed 
in the RO's September 2001 letter of the evidence that was 
necessary to substantiate his claim.  The appellant has had 
over a year since this document was issued to submit 
additional evidence, and he in fact has done so; therefore, 
there is no indication that further delaying adjudication of 
the appellant's appeal would serve his interests.  

I. Service connection - Low back disability

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes that the veteran has 
submitted voluminous records, both VA and private, of a 
current low back disability.  He has reported chronic low 
back pain since service, and has presented medical diagnoses 
including spinal stenosis and a herniated disc of the 
lumbosacral spine.  Because competent medical evidence of a 
current low back disability has been presented, the Board 
concedes the existence of a current disability.  
Nevertheless, service connection still requires that this 
disability arose from a disease or injury incurred in active 
military service.  See 38 U.S.C.A. § 1110 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a low back disability.  His 
February 1952 service entrance medical examination revealed 
no abnormality of the torso.  In January 1953, he has 
hospitalized at Portsmouth Naval Hospital for evaluation of 
an inadequate personality disorder, and his hospitalization 
entrance physical found no evidence of a low back disability.  
He was subsequently separated from service in March 1953.  

Following service, the veteran filed a claim for VA 
compensation, and was afforded an April 1954 VA medical 
examination.  He reported no low back pain or related 
disability, and none was found on objective examination.  

A private insurance claim form indicates the veteran was 
treated at Mercy Hospital, a private facility, in November 
1971 for a herniated disc of the lumbosacral spine.  Onset of 
this disability dated to July 1971, when the veteran had 
muscle spasm of the lumbosacral spine, and a lumbar myelogram 
was performed.  Thereafter, the veteran has submitted no 
records of medical treatment for a low back disability until 
the early 1990's, when he began receiving VA treatment for 
low back pain.  The veteran has received extensive VA 
treatment, including physical therapy and medication.  

While the veteran has presented medical evidence supporting 
current diagnoses of depression and/or anxiety, these 
diagnoses date from 1971 at the earliest, more than 15 years 
after his separation from service.  Additionally, no medical 
expert has suggested that the veteran's low back disability 
began during military service.  Several VA clinical records 
reflect the veteran's reports of chronic low back pain 
"since service," but the veteran's own reports of his 
medical history, merely transcribed by a medical 
professional, do not constitute medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The veteran's 
service medical records are themselves negative for any 
diagnosis of or treatment for a low back disability during 
military service, and he reported no low back pain on his 
April 1954 VA medical examination.  

The veteran has himself asserted that his low back disability 
began during military service, but lay assertions regarding 
medical causation or diagnosis are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between his current psychiatric disability, and any in-
service disease or injury.  However, the U.S. Court of 
Appeals for the Federal Circuit has held that in order for a 
VA examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

The veteran has argued that he received additional private 
medical treatment for his low back disability immediately 
following service.  On his VA Form 9, he listed several 
private physicians who allegedly treated him for low back 
pain from 1954 onward.  However, when he was asked to submit 
these records, or authorize the VA to obtain them, he 
submitted authorization only for Mercy Hospital.  He also 
informed the VA that Dr. C.E.B. was deceased.  The VA 
attempted to obtain additional evidence from Mercy Hospital, 
but no reply was received.  "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Because the veteran has failed to authorize the VA 
to obtain these additional private medical records, and has 
not submitted these records himself, it appears no further 
avenues of development are available.  Therefore, the Board 
concludes that VA has made every effort to fully develop the 
veteran's claim.  

The veteran has also alleged that additional treatment 
records from Portsmouth Naval Hospital would verify his 
reports of in-service treatment for a low back disability.  
However, treatment summaries from Portsmouth are within the 
veteran's service medical records, and do not reflect any 
treatment for a low back disability.  Nothing in the record 
suggests that additional treatment records from the Naval 
Hospital exist, or would verify the veteran's alleged in-
service treatment.  

In conclusion, the veteran has not presented any competent 
evidence that his low back disability began during military 
service; therefore, his claim for service connection for a 
low back disability must be denied.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Tinnitus

The veteran seeks an increased initial rating for his 
tinnitus.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

The Board notes that the criteria for the evaluation of 
tinnitus were changed, effective June 10, 1999.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless otherwise indicated.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  

Under the previous criteria effective prior to June 10, 1999, 
persistent tinnitus as a result of head injury, concussion, 
or acoustic trauma warranted a 10 percent evaluation.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (effective prior to 
June 10, 1999).  Note (1) thereafter reflects that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Code 6100, 6200 or 6204 or other diagnostic 
codes, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  

Under the criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
4.87, Diagnostic Code 6260 (effective June 10, 1999).  Note 
(2) provides that only a single evaluation for tinnitus may 
be assigned, regardless of whether the sound is perceived in 
one ear, both ears, or the head.  

When the RO reconsidered the veteran's increased rating claim 
in June 2000, it found that he had complained of tinnitus 
back to at least October 1997, and perhaps earlier; however, 
a compensable initial rating was warranted only under the 
revised criteria for tinnitus, which could not be applied 
prior to the effective date of June 10, 1999.  See Rhodan, 
supra.  However, according to a January 1998 VA medical 
examination report, the veteran first began experiencing 
tinnitus while serving as a loader on a naval gun aboard 
ship, and his service connection awards for both hearing loss 
and tinnitus were based upon a history of in-service acoustic 
trauma.  Also, while he described his tinnitus as mild in 
January 1998, he also characterized it as "constant in pitch 
and hum."  Therefore, because the evidence indicates both 
that his tinnitus was the result of acoustic trauma, and was 
persistent since the date of the claim, a compensable initial 
rating of 10 percent is warranted under the prior version of 
Diagnostic Code 6260, effective from July 31, 1997.  

As for the issue of entitlement to an initial rating in 
excess of 10 percent, the Board notes that 10 percent is the 
highest allowable evaluation under Diagnostic Code 6260.  
There is no evidence, nor for that matter, even a claim, that 
his tinnitus is a result of other than acoustic trauma, and 
thus various other codes such as relating to tinnitus due to 
brain tumor, etc., are inapplicable.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's tinnitus has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an initial rating of 10 percent and no higher, 
for the period prior to June 10, 1999, is warranted for the 
veteran's service-connected tinnitus.  As a preponderance of 
the evidence is against the award of an initial rating in 
excess of 10 percent, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to an initial 10 percent evaluation for tinnitus 
from July 31, 1997, to June 10, 1999, is granted.  

Entitlement to an initial rating in excess of 10 percent for 
tinnitus subsequent to June 10, 1999, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



